Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00380-CR

                                    Joshua Allen SCHOPPMAN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR0691
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 22, 2015

DISMISSED

           Joshua Allen Schoppman entered into a written plea agreement with the State pursuant to

which he pleaded nolo contendere to possession of more than four grams but less than 200 grams

of methamphetamine. The terms of the agreement provided that punishment was to be assessed at

ten years’ confinement, to run concurrently with the punishment in two other cases, and imposition

of a $1,500 fine. The State agreed to recommend community supervision. The plea agreement

further stated:

           All parties understand and agree that the terms, conditions and length of []
           community supervision or deferred adjudication are to be determined and assessed
                                                                                       04-15-00380-CR


         solely within the Court’s discretion. It is further understood and agreed by the
         parties that in the event the Court assessed terms, conditions and or a length of
         supervision . . . different from those agreed to by the parties, that such difference
         shall not constitute grounds for setting aside the Defendant’s plea in this cause.

The following statement appears beneath the parties’ signatures on the plea bargain form:

         NOTE: The parties are not allowed to make binding agreements regarding the
         length of community supervision or the terms and conditions of community
         supervision, which are totally dependent upon the Court’s discretion. The following
         recommendations do not constitute part of the formal plea agreement.

The note was followed by a recommendation that the period of community supervision be six

years.

         The trial court found Schoppman guilty, sentenced him to ten years’ incarceration, and

fined him $1,500. The court suspended imposition of the sentence of confinement and placed

Schoppman on community supervision for ten years. The court signed a certificate stating this “is

a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

Schoppman filed a motion for new trial and a notice of appeal, asserting the trial court failed to

comply with the plea bargain. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)

certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).

This court must dismiss an appeal “if a certification that shows the defendant has the right of appeal

has not been made part of the record.” Id.

         This court gave Schoppman notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–

San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2,

2003, pet. ref’d) (not designated for publication). Schoppman’s appointed appellate counsel filed

a written response, stating he has reviewed the record and has concluded Schoppman does not

have a right of appeal. After reviewing the record and counsel’s notice, we agree that the
                                                 -2-
                                                                                  04-15-00380-CR


punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant, and Schoppman does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this

appeal. TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

DO NOT PUBLISH




                                              -3-